Title: From Thomas Jefferson to David Austin, 14 July 1801
From: Jefferson, Thomas
To: Austin, David


               
                  Sir
                  Washington July 14. 1801.
               
               Understanding that Joseph Daugherty and Maria Murphy servants in my family propose to intermarry, and that on application to yourself to perform the ceremony, you expressed a wish to know whether it was with my knolege & approbation, I with satisfaction declare they have conducted themselves well in their several departments so as to merit and obtain my approbation, and that I know of no serious impediment why they should not be joined together in marriage each of them being free in their condition & of an age which requires nothing than their own consent to the ceremony. I pray you to accept assurances of my respectful consideration.
               
                  
                     Th: Jefferson
                  
               
            